                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Richard Keith Poe,                         )       Civil Action No. 9:19-cv-471-RMG
                                           )
                                           )
                      Plaintiff,           )
                                           )            ORDER AND OPINION
       v.                                  )
                                           )
Director Bryan Sterling, et al.,           )
                                           )
                      Defendants.          )
___________________________________ )
       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 14) recommending the Court dismiss Plaintiff’s Complaint. For the reasons set forth

below, the Court adopts the R & R and the Complaint is dismissed without prejudice.

I.     Background

       On February 19, 2019, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983. (Dkt. No.

1.) On April 18, 2019, the Magistrate Judge issued a Proper Form Order, instructing Plaintiff to

take certain actions to bring his Complaint into proper form within twenty-one (21) days. (Dkt.

No. 9.) The Order warned the Plaintiff that the case may be dismissed under Rule 41 if he failed

to bring his Complaint into proper form. (Id.) However, the Proper Form Order was returned to

the Court as undeliverable to Plaintiff’s address at the Evans Correctional Institution. (Dkt. No.

12.) According to the SCDC inmate locater, Plaintiff is no longer in custody. The Magistrate

Judge filed a R & R recommending the Court dismiss the case. (Dkt. No. 14.) Plaintiff has not

filed objections to the R & R, or contacted the Court in any way since filing his Complaint.

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.


                                                    1
Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). This

Court must make a de novo determination of those portions of the R & R to which Plaintiff

specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections,

“a district court need not conduct a de novo review, but instead must only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted).

Plaintiff did not file objections, and the R & R is reviewed for clear error.

III.   Discussion

       Plaintiff has not responded to the R & R or otherwise contacted the Court since the

Complaint was filed. Plaintiff’s failure to respond to the Proper Form Order, which instructed him

that the case may be dismissed and his failure to otherwise contact the Court or update his address

indicates an intent not to prosecute this case. See Fed. R. Civ. P. 41(b) (district courts may dismiss

an action if a plaintiff fails to prosecute or to comply with an order of the court); see also Ballard

v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (dismissal appropriate when accompanied by a

warning). Therefore, the Complaint is subject to dismissal.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 14), and the Complaint is DISMISSED WITHOUT PREJUDICE.

       AND IT IS SO ORDERED.

                                                      /s/ Richard M. Gergel
                                                      United States District Court Judge
May 30, 2019
Charleston, South Carolina




                                                      2
